UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1537


STANLEY D. LEGUM,

                  Plaintiff - Appellant,

             v.

SMITH BARNEY, INCORPORATED,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.       Walter D. Kelley, Jr.,
District Judge. (2:06-cv-00542-WDK-TEM)


Submitted:    September 30, 2008            Decided:   October 31, 2008


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley D. Legum, Appellant Pro Se.    Matthew Harrold Sorensen,
GREENBERG & TRAURIG, LLP, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stanley D. Legum appeals the district court’s order

confirming    an    arbitration    award    against    Legum   and   dismissing

this action.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       Legum v. Smith Barney, Inc., No. 2:06-cv-00542-

WDK-TEM   (E.D.     Va.   Apr.    11,   2008).    We    dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        2